Filed 5/13/15 P. v. Hanloh CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G049417

         v.                                                            (Super. Ct. No. 10CF1450)

BLAIR CHRISTOPHER HANLOH,                                              OPINION

     Defendant and Appellant.

THE PEOPLE,

     Plaintiff and Appellant,                                          G049525

         v.

BLAIR CHRISTOPHER HANLOH,

     Defendant and Respondent.



                   Appeals from a judgment of the Superior Court of Orange County,
William R. Froeberg, Judge. Affirmed; remanded for resentencing.
              Reed Webb, under appointment by the Court of Appeal, for Defendant and
Appellant and for Defendant and Respondent.
              Tony Rackauckas, District Attorney, and Matthew Lockhart, Deputy
District Attorney, for Plaintiff and Appellant.
              Kamala D. Harris, Attorney General, Julie L. Garland, Assistant Attorney
General, Barry Carlton and Adrianne S. Denault, Deputy Attorneys General, for Plaintiff
and Respondent.
                                  *          *            *
                                      INTRODUCTION
              Defendant Blair Christopher Hanloh recorded deeds purporting to quitclaim
five real properties from himself to the trustee of a company he owned. Defendant,
however, had no interest in those properties, and was seeking to obtain them through
adverse possession. He was convicted of filing false documents, in violation of Penal
Code section 115, subdivision (a). We conclude there was more than sufficient evidence
to support the jury’s verdict, and affirm the judgment.
              However, the sentence imposed by the trial court was unauthorized. The
trial court sentenced defendant to serve four years in the county jail. Penal Code
section 115, subdivision (a) does not permit the felony sentence to be served in local
custody. We remand the matter for resentencing.


                    STATEMENT OF FACTS AND PROCEDURAL HISTORY
              Defendant admitted at trial that he signed and caused to be recorded
quitclaim deeds on five pieces of real property in Orange County, California. Defendant
testified that he believed the properties were abandoned, and recorded the quitclaim
deeds as part of an attempt to adversely possess them. Each of the deeds contained the
following language: “This conveyance is made in compliance with California Civil Code



                                             2
Section 1047[1] for the purpose of possession . . . .” Each of the deeds purported to
quitclaim to either Noel Rojas or Blair Hanloh, as trustee of Diversified Management
Trust, the interest of Blair Hanloh, an unmarried man. Defendant, however, did not have
any interest in those properties to transfer.
              Defendant intended to adversely possess the properties in question.
Through another person, defendant changed the locks and rented out two of the properties
to innocent third parties. Defendant represented to the tenants, police investigators, and
others that he owned or controlled the properties, or that the properties belonged to him.
              Defendant was charged in an information with five counts of recording a
false instrument (Pen. Code, § 115, subd. (a)); a jury convicted him of all five counts.
              Defendant was sentenced to a total of four years: the low term of
16 months on one count, and consecutive terms of eight months on each of the other four
counts. Over the People’s objection, the trial court ordered that defendant serve his term
in local custody, pursuant to Penal Code section 1170, subdivision (h).
              Defendant and the People each filed a timely notice of appeal.

                                   DEFENDANT’S APPEAL
              Defendant argues there was not sufficient evidence to support the verdict
against him for filing false documents. “‘In assessing the sufficiency of the evidence, we
review the entire record in the light most favorable to the judgment to determine whether
it discloses evidence that is reasonable, credible, and of solid value such that a reasonable
trier of fact could find the defendant guilty beyond a reasonable doubt.’ [Citation.]”
(People v. Steele (2002) 27 Cal. 4th 1230, 1249.) We presume in support of the judgment
the existence of every fact that could reasonably be deduced from the evidence. (People
v. Kraft (2000) 23 Cal. 4th 978, 1053.) We may reverse for lack of substantial evidence
              1
                  Civil Code section 1047 provides as follows: “Any person claiming title
to real property in the adverse possession of another may transfer it with the same effect
as if in actual possession.”

                                                3
only if “‘upon no hypothesis whatever is there sufficient substantial evidence to support’”
the conviction. (People v. Bolin (1998) 18 Cal. 4th 297, 331.)
              Penal Code section 115, subdivision (a) provides: “Every person who
knowingly procures or offers any false or forged instrument to be filed, registered, or
recorded in any public office within this state, which instrument, if genuine, might be
filed, registered, or recorded under any law of this state or of the United States, is guilty
of a felony.” The purpose of section 115 is “to prevent the recordation of spurious
documents knowingly offered for record.” (Generes v. Justice Court (1980) 106
Cal. App. 3d 678, 681-682.)
              There was ample evidence that defendant prepared, executed, and caused to
be recorded quitclaim deeds on five separate real properties. These quitclaim deeds
purported to transfer the properties to defendant or to Noel Rojas, as trustee of
defendant’s company. Defendant did not hold any interest in any of the properties at the
time, however. Because a quitclaim deed creates a presumption that the title to the
property is held as shown in the instrument (In re Marriage of Broderick (1989) 209
Cal. App. 3d 489, 496; see City of Manhattan Beach v. Superior Court (1996) 13 Cal. 4th
232, 239-242), there was substantial evidence that the quitclaim deeds were false.
              This case is on all fours with People v. Denman (2013) 218 Cal. App. 4th
800. We agree with the analysis and conclusion of that case. In People v. Denman,
supra, 218 Cal.App.4th at pages 804-807, the defendant recorded quitclaim deeds and
homestead declarations on nine properties that he believed were abandoned in order to
acquire them via adverse possession. The defendant placed tenants at the properties.
(Id. at pp. 805-806, 807.) The defendant had no claim of title to or interest in the
properties (id. at p. 807), and was convicted of 20 counts of violating Penal Code
section 115 (People v. Denman, supra, at p. 804).
              The appellate court rejected the defendant’s argument that he did not file
any false documents within the meaning of Penal Code section 115 because the quitclaim

                                              4
deeds only transferred any title or interest he actually had in the properties. (People v.
Denman, supra, 218 Cal.App.4th at pp. 807-810.) Because the defendant did not have an
interest to transfer, he argued, the quitclaim deeds were not false or fraudulent. (Id. at
p. 807.) “Here, defendant filed quitclaim deeds to himself on property to which he
admitted he had no title or interest. While defendant is technically correct that he attested
in the quitclaim deed that he was only transferring whatever title or interest he possessed,
it was clear based on the evidence he had absolutely no interest in the property. The
documents themselves were false in that they transferred an interest that he did not have
to himself and then he recorded the document, clouding the title of the true property
owners. Adopting defendant’s reasoning would be in direct contradiction with the
purpose behind section 115 to preserve and protect the integrity of public records. Based
on the purpose of the statute and the fact that section 115 has been broadly construed, the
quitclaim deeds could reasonably be considered false documents by the jury.” (Id. at
p. 809.)
              Defendant here contends that there are significant factual differences
between People v. Denman and the present case, which should prevent this court from
relying on the analysis of that case. To the extent there are factual differences, they are
insignificant. While the defendant in People v. Denman filed homestead declarations as
well as recording quitclaim deeds, the cloud on title was just as thick without a
homestead declaration. Moreover, the defendant was convicted separately for each false
quitclaim deed and each false homestead declaration recorded on each property. (People
v. Denman, supra, 218 Cal.App.4th at pp. 803-804.)
              Further, the claim of title pursuant to adverse possession in defendant’s
quitclaim deeds does not distinguish this case from People v. Denman. The defendant in
that case was also claiming title by adverse possession (People v. Denman, supra, 218
Cal.App.4th at pp. 804-805), although the opinion does not specify whether the deeds in
that case contained the statutory reference that the quitclaim deeds in this case do.

                                              5
Further, the statutory citation in each of the quitclaim deeds—Civil Code section 1047—
does not show that defendant was asserting a claim of adverse possession. To the
contrary, the language of the statute shows defendant was transferring title to property to
which someone else was claiming adverse possession. (See footnote 1, ante.)
              Defendant’s assertion that no one would be misled by his quitclaim deeds
because he was out of the title chain is incorrect; if defendant had truly acquired the
properties by adverse possession, he would have been jumping into the chain of title.
              People v. Denman relied on Generes v. Justice Court, supra, 106
Cal. App. 3d 678, 681, in which the defendant caused to be recorded a grant deed
transferring an easement from herself to herself; the easement was on land the defendant
did not own. The appellate court concluded the defendant had violated Penal Code
section 115 because the deed was deceptive, even though the defendant had no interest in
the easement, and, therefore, the grant deed was technically not false. (Generes v. Justice
Court, supra, at p. 682.) “A title searcher encountering the spurious document who acted
upon it as genuine would of course be materially deceived.” (Ibid.)

                                  THE PEOPLE’S APPEAL
              The People also appealed from the judgment, arguing the trial court erred
by permitting defendant to serve his sentence in local custody. Defendant concedes that
his sentence to serve time in local custody is unauthorized; we agree.
              The presumption is that all felonies will be punished by commitment to
state prison: “Except in cases where a different punishment is prescribed by any law of
this state, every offense declared to be a felony is punishable by imprisonment for
16 months, or two or three years in the state prison unless the offense is punishable
pursuant to subdivision (h) of Section 1170.” (Pen. Code, § 18, subd. (a).) If a crime is
subject to Penal Code section 1170, however, a defendant may be sentenced to
commitment in local custody: “[A] felony punishable pursuant to this subdivision where


                                              6
the term is not specified in the underlying offense shall be punishable by a term of
imprisonment in a county jail for 16 months, or two or three years. [¶] . . . [A] felony
punishable pursuant to this subdivision shall be punishable by imprisonment in a county
jail for the term described in the underlying offense.” (Pen. Code, § 1170, subd. (h)(1) &
(2).)
              Penal Code section 115 does not expressly provide that a prison sentence
imposed for violation of that statute may be served in a county jail pursuant to Penal
Code section 1170, subdivision (h). (By contrast, Penal Code sections 114 and 115.1,
subdivision (f) provide that persons convicted of violating those statutes may be punished
“pursuant to subdivision (h) of Section 1170.”) In the absence of statutory authority
permitting a violation of section 115 to be punished by commitment to local custody, the
trial court was required to sentence defendant to state prison.
              We do not know whether the trial court would select the same term of
imprisonment as it did for local custody. Accordingly, we remand the matter for
resentencing. In his reply brief, the district attorney agreed resentencing is appropriate.

                                        DISPOSITION
              The judgment is affirmed; the matter is remanded for resentencing.




                                                  FYBEL, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



MOORE, J.


                                              7